         Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 NATURAL RESOURCES DEFENSE COUNCIL,                       Case No. 1:19-cv-00078-RMC
 INC.,
                                                          STIPULATED SETTLEMENT
       Plaintiff,                                         AGREEMENT
                      v.
                                                          Judge:
 DAVID L. BERNHARDT, et al.,                              Honorable Rosemary M. Collyer

       Defendants.

       This Stipulated Settlement Agreement (Agreement) is entered into by and between

Plaintiff Natural Resources Defense Council, Inc. and Defendants David L. Bernhardt, et al.

(collectively, the Parties), who, by and through their undersigned counsel, state as follows:

       WHEREAS, the Service listed the rusty patched bumble bee (Bombus affinis) as an

endangered species under the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq., on

January 11, 2017, see 82 Fed. Reg. 3,186 (Jan. 11, 2017), which became effective March 21,

2017, see 82 Fed. Reg. 10,286 (Feb. 10, 2017);

       WHEREAS, since listing the rusty patched bumble bee the Service has not published a

final rule designating critical habitat for the species, or made a finding that it would not be

prudent to do so;

       WHEREAS, on January 15, 2019, Plaintiff filed the above-captioned action to compel

the Service to issue proposed and final critical habitat rules for the rusty patched bumble bee by

dates certain;

       WHEREAS, the Parties, through their authorized representatives, and without any final

adjudication of the issues of fact or law with respect to Plaintiff’s claims, have negotiated a



STIPULATED SETTLEMENT AGREEMENT                    1                              1:19-cv-00078-RMC
            Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 2 of 8



settlement that they consider to be in the public interest and a just, fair, adequate, and equitable

resolution of the disputes set forth in Plaintiff’s Complaint;

       NOW, THEREFORE, the Parties hereby stipulate and agree as follows:

       1.       No later than July 31, 2020, the Service shall submit to the Federal Register either:

(a) a proposed rule designating critical habitat for the rusty patched bumble bee, or (b) a final

determination that critical habitat designation for the rusty patched bumble bee is not prudent;

       2.       If the determination in Paragraph 1 is in the form of a proposed rule designating

critical habitat, the Service shall submit to the Federal Register for publication a final

determination concerning the designation of critical habitat for the rusty patched bumble bee no

later than July 31, 2021;

       3.       The Order entering this Agreement may be modified by the Court upon good cause

shown, consistent with the Federal Rules of Civil Procedure, by written stipulation between the

Parties filed with and approved by the Court, or upon written motion filed by one of the Parties

and granted by the Court. In the event that either party seeks to modify the terms of this

Agreement, including the deadlines specified in Paragraphs 1 or 2, or in the event of a dispute

arising out of or relating to this Agreement, or in the event that either party believes that the other

party has failed to comply with any term or condition of this Agreement, the party seeking the

modification, raising the dispute, or seeking enforcement shall provide the other party with notice

of the claim or modification. The Parties agree that they will meet and confer (either telephonically

or in person) at the earliest possible time in a good-faith effort to resolve the claim before seeking

relief from the Court. If the Parties are unable to resolve the claim themselves, either party may

seek relief from the Court.




STIPULATED SETTLEMENT AGREEMENT                    2                               1:19-cv-00078-RMC
            Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 3 of 8



       4.       In the event that Defendants fail to meet the deadlines in Paragraphs 1 or 2 and have

not sought to modify it, Plaintiff’s first remedy shall be a motion to enforce the terms of this

Agreement, after following the dispute resolution procedures described above. This Agreement

shall not, in the first instance, be enforceable through a proceeding for contempt of court.

       5.       No provision of this Agreement shall be interpreted as, or constitute, a commitment

or requirement that Defendants take action in contravention of the ESA, the Administrative

Procedure Act (“APA”), or any other law or regulation, either substantive or procedural. Nothing

in this Agreement shall be construed to limit or modify the discretion accorded to Defendants by

the ESA, APA, or general principles of administrative law with respect to the procedures to be

followed in making any determination required herein, or as to the substance of any determinations

made pursuant to Paragraphs 1 and 2 of the Agreement. To challenge any final determination

issued pursuant to Paragraphs 1 or 2, Plaintiff must file a separate action. Defendants reserve the

right to raise any applicable claims or defenses to such challenges.

       6.       Without waiving any defenses or making any admissions, Defendants agree to pay

Plaintiff $15,000 in attorneys’ fees and costs. Plaintiff agrees to accept the $15,000 from

Defendants in full satisfaction of any and all claims, demands, rights, and causes of action for any

and all attorneys’ fees and costs Plaintiff reasonably incurred in connection with the above

captioned litigation through the signing of this Agreement.

       7.       Plaintiff agrees to furnish Defendants with the information necessary to effectuate

the $15,000 payment set forth by Paragraph 6. Payment will be made to the Natural Resources

Defense Council, Inc. by electronic funds transfer. Defendants agree to submit all necessary

paperwork for the processing of the attorneys’ fees award within fifteen (15) days from receipt of




STIPULATED SETTLEMENT AGREEMENT                    3                             1:19-cv-00078-RMC
               Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 4 of 8



the necessary information from Plaintiff or from approval of this Agreement by the Court,

whichever is later.

          8.       This Agreement requires only that Defendants take the actions specified in

Paragraphs 1, 2, 6, and 7.

          9.       By this Agreement, Defendants do not waive any right to contest fees and costs

claimed by Plaintiff or Plaintiff’s counsel in any future litigation or continuation of the present

action.

          10.      No part of this Agreement shall have precedential value in any litigation or in

representations before any court or forum or in any public setting. No party shall use this

Agreement or the terms herein as evidence of what does or does not constitute a reasonable

timeline for making a determination regarding critical habitat for any listed species.

          11.      Nothing in this Agreement shall be construed or offered as evidence in any

proceeding as an admission or concession of any wrongdoing, liability, or any issue of fact or law

concerning the claims settled under this Agreement or any similar claims brought in the future by

any other party. Except as expressly provided in this Agreement, none of the Parties waives or

relinquishes any legal rights, claims, or defenses it may have. This Agreement is executed for the

purpose of settling Plaintiff’s Complaint, and nothing herein shall be construed as precedent

having preclusive effect in any other context.

          12.      Nothing in this Agreement shall be interpreted as, or shall constitute, a requirement

that Defendants are obligated to pay any funds exceeding those available, or take any action in

contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable appropriations

law.




STIPULATED SETTLEMENT AGREEMENT                       4                             1:19-cv-00078-RMC
          Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 5 of 8



        13.        The Parties agree that this Agreement was negotiated in good faith and that it

constitutes a settlement of claims that were disputed by the Parties. By entering into this

Agreement, the Parties do not waive any claim or defense except as expressly stated herein. This

Agreement contains all of the terms of agreement between the Parties concerning the Complaint,

and is intended to be the final and sole agreement between the Parties with respect thereto. The

Parties agree that any prior or contemporaneous representations or understanding not explicitly

contained in this written Agreement, whether written or oral, are of no further legal or equitable

force or effect.

        14.        The undersigned representatives of each party certify that they are fully authorized

by the party or parties they represent to agree to the terms and conditions of this Agreement and

do hereby agree to the terms herein. Further, each party, by and through its undersigned

representative, represents and warrants that it has the legal power and authority to enter into this

Agreement and bind itself to the terms and conditions contained in this Agreement.

        15.        The terms of this Agreement shall become effective upon entry of an Order by the

Court ratifying the Agreement.

        16.        Upon adoption of this Agreement by the Court, all counts of Plaintiff’s Complaint

shall be dismissed with prejudice. Notwithstanding the dismissal of this action, however, the

Parties hereby stipulate to and respectfully request that the Court retain jurisdiction to oversee

compliance with the terms of this Agreement and to resolve any motions to modify such terms.

See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).




STIPULATED SETTLEMENT AGREEMENT                      5                             1:19-cv-00078-RMC
         Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 6 of 8




Dated: September 24, 2019         Respectfully Submitted,

                                  JEAN E. WILLIAMS,
                                  Deputy Assistant Attorney General
                                  SETH M. BARSKY,
                                  Section Chief
                                  MEREDITH L. FLAX,
                                  Assistant Chief

                                  /s/ Briena L. Strippoli
                                  BRIENA L. STRIPPOLI (MD Atty#0612130372)
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Environment & Natural Resources Division
                                  Wildlife & Marine Resources Section
                                  Ben Franklin Station, P.O. Box 7611
                                  Washington, DC 20044-7611
                                  briena.strippoli@usdoj.gov
                                  (202) 305-0339 | Fax: (202) 305-0275
                                  ATTORNEYS FOR DEFENDANTS

                                  /s/ Rebecca J. Riley
                                  REBECCA J. RILEY
                                  Attorney, Pro Hac Vice
                                  Natural Resources Defense Council
                                  20 N. Wacker Drive, Suite 1600
                                  Chicago, IL 60606
                                  rriley@nrdc.org
                                  (312) 651-7913 | Fax: (312) 332-1908

                                  ATTORNEY FOR PLAINTIFF




STIPULATED SETTLEMENT AGREEMENT              6                           1:19-cv-00078-RMC
         Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 7 of 8




IT IS SO ORDERED.

Dated: ______________             Signed By: _____________________________
                                             Hon. Rosemary M. Collyer
                                             United States District Judge




STIPULATED SETTLEMENT AGREEMENT           7                   1:19-cv-00078-RMC
          Case 1:19-cv-00078-RMC Document 19 Filed 09/24/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on September 24, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system. I further certify that all participants are registered

CM/ECF users and that service will be accomplished by the appellate CM/ECF system.



                                                     /s/ Briena L. Strippoli
                                                      BRIENA L. STRIPPOLI




CERTIFICATE OF SERVICE                                                           1:19-cv-00078-RMC
